DETAILED ACTION
	Applicant’s amendments to the claims, filed June 29, 2022, were received. Claims 1, 2, and 5 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and X-2, claims 1, 2, 3, 4, 5, and 13-16 in the reply filed on 4/6/2022 is acknowledged.
Claims 7, 17-22, 24-25, 28, and 29 (by virtue of non-elected claim 28) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/2022.

Claim Interpretation
Claim limitation “emitting device” in claim 5 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “emitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 5 has/have been interpreted to cover “organic light emitted diodes” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0003).

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because the claim fails to comply with 37 CFR 1.121(c) since the claim as originally filed was amended.

	Claim 1 as previously filed June 4, 2019 (and April 6, 2022) reads as “wherein a first aperture of the plurality of delivery apertures has a first length, and a second aperture of the plurality of delivery apertures has a second length, and wherein the first length is longer than the second length.”
However, claim 1 filed on June 29, 2022 reads as “wherein the first aperture has a first length, and the second aperture has a second length, and wherein the first length is longer than the second length”.

	Thus, claim 1 filed June 20, 2022 fails to comply with 37 CFR 1.121(c) since the claim is required to have a status identifier of ‘Currently Amended’ and contain markings showing the additions and deletions as follows:
	“wherein the first aperture the second aperture 
	
Amendments to a claim must be made by rewriting the entire claim with
all changes (e.g., additions and deletions), except when the claim is being canceled.
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended),
(Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The previous rejection on claim 5 under 35 USC 112(b) is withdrawn since the claim was amended.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a first exhaust aperture and a second exhaust aperture” in line 2; and
“the first aperture has a first length, and the second aperture has a second length, and wherein the first length is longer than the second length” in lines 5-7.
	Claim 1 is considered to contain new subject matter since “the first aperture” and “the second aperture” refer to “a first exhaust aperture” and “a second exhaust aperture” based on antecedent basis (Ex parte Porter, 25 USPQ2d 1144, 1145 (Bd. Pat. App. & Inter. 1992) ("controlled stream of fluid" provided reasonable antecedent basis for "the controlled fluid")(see MPEP 2173.05(e)); and Applicant’s specification fails to disclose that the exhaust apertures vary in length. Rather, Applicant’s specification discloses that the delivery apertures vary in length (Spec., see Abstract; para 0014, 0019-0020, 0022, 0030, 0078-0080, 0086, 0090).
For the purpose of examination, the limitation will be interpreted as “wherein a first delivery aperture of the plurality of delivery apertures has a first length, and a second delivery aperture of the plurality of delivery apertures has a second length, and wherein the first length is longer than the second length” in accordance with Applicant’s specification (Spec., para 0014, 0019-0020, 0022, 0030, 0078-0080, 0086, 0090).

	Claim 2 recites “a first gas controller coupled to the first aperture via a first manifold, and a second gas controller coupled to the second aperture via a second manifold. As mentioned above, the limitations “the first aperture” and “the second aperture” refer to “a first exhaust aperture” and “a second exhaust aperture” based on antecedent basis (Ex parte Porter, 25 USPQ2d 1144, 1145 (Bd. Pat. App. & Inter. 1992) ("controlled stream of fluid" provided reasonable antecedent basis for "the controlled fluid")(see MPEP 2173.05(e)).
	Thus, Applicant’s specification fails to support the claimed subject matter since Applicant’s specification discloses that each delivery aperture is coupled to a gas controller via manifold (Spec., para 0016, 0031, 0095).
	For the purpose of examination, the limitation will be interpreted as “a first gas controller coupled to the first delivery aperture via a first manifold, and a second gas controller coupled to the second delivery aperture via a second manifold” in accordance with Applicant’s specification (Spec., para 0016, 0031, 0095).

Claim Rejections - 35 USC § 102
Claims 1, 2, 3, 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwong (US 20150368798, already of record).

	Identical paragraphs [0048] and [0050] and Figures 1, 3, and 4A were previously cited in the non-final Office action mailed on April 20, 2022 for the rejection presented herein. The evidence relied upon in support of the rejection remains the same.

	Regarding claim 1, Kwong teaches a gas distribution plate 30 (depositor device) comprising: 
a first and second exhaust apertures 155 (para 0048; see for example Figs. 1 and 3); and 
a plurality of rectangular openings (delivery apertures) of injectors 32c,b of gas injector unit 31 disposed between the first and second exhaust apertures 155 (para 0050; see for example Figs. 3 and 4A), wherein 
a rectangular opening (first delivery aperture) of the plurality of delivery apertures of injector 32c of gas injector 31 has a first length along trench 33 on the right of the drawing in trench 33 (see for example Fig. 4A), and 
a rectangular opening (second delivery aperture) of the plurality of delivery apertures of injector 32b disposed on bottom face of gas injector 31 has a second length in the middle series of the drawing (see for example Fig. 4A), and 
wherein the first delivery aperture length is longer than the second delivery aperture length (see for example Fig. 4A).
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

Regarding claim 2, Kwong further teaches a first precursor injector 120 (first gas controller) coupled to the rectangular opening (first delivery aperture) of injector 32c via a first manifold, and a second precursor injector 130 (second gas controller) coupled to the rectangular opening (second delivery aperture) of injector 32b in the middle series of the drawing (see for example Fig. 4A) via a second manifold (para 0034, 0051-0053; see for example Figs. 1, 4A, and 5).







    PNG
    media_image1.png
    925
    781
    media_image1.png
    Greyscale



















Figure 4A of Kwong.



Regarding claim 3, Kwong further teaches a circular opening (third delivery aperture) of injector 32a of the plurality of delivery apertures on the left of the drawing (see for example Fig. 4A) has a third delivery aperture diameter (length), and wherein the second delivery aperture length of the rectangular opening (second delivery aperture) in the middle series of the drawing is longer that the third delivery aperture diameter (length) of the circular opening (third delivery aperture) on the left of the drawing (para 0050; see for example Fig. 4A). 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

	The limitation “aperture is divided” in claims 13 and 15 has been interpreted in accordance with Applicant’s specification to merely refer to at least two apertures offset relative to each other (Spec., para 0091; Drawings, Fig. 7). See MPEP 2111.01.

	Regarding claim 13, Kwong further shows that the rectangular opening (first aperture) on the right in the drawing is divided into two rows (i.e., two parts) to form a first aperture group, and wherein the rectangular opening (second aperture) in the middle series is divided into three rows (i.e., at least two parts) to form a second aperture group (see for example Fig. 4A).

	The term “thickness” in claims 14 and 16 has been given its broadest reasonable interpretation according to the generally accepted meaning of the word to mean “the distance between the opposite sides of something” (see https://dictionary.cambridge.org/us/dictionary/english/thickness). See MPEP 2111.01.

Regarding claim 14, Kwong further shows that a width dimension (first thickness) of the rectangular opening (first aperture) in the right of the drawing is greater than a width dimension (second thickness) of the rectangular opening (second aperture) in the middle series of the drawing (see for example Fig. 4A).

Regarding claim 15, Kwong further shows a circular opening (third aperture) of the plurality of delivery apertures on the left of the drawing (see for example Fig. 4A) has a third aperture diameter (length), and wherein the second aperture length of the rectangular opening (second aperture) in the middle series of the drawing is longer than the third aperture diameter (length) of the circular opening (third aperture) on the left of the drawing (para 0050; see for example Fig. 4A). 
Kwong further shows that the circular opening (third aperture) on the left of the drawing (see for example Fig. 4A) is divided into two rows (i.e., two parts) to form a third aperture group.
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).

Regarding claim 16, Kwong further shows that the circular opening (third aperture) on the left of the drawing (see for example Fig. 4A) has a diameter (third thickness) in the width direction of trench 33, and wherein the width dimension (second thickness) of the rectangular opening (second aperture) in the middle series of the drawing (see for example Fig. 4A) is greater than the diameter (third thickness) of the circular opening on the left of the drawing.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong (US 20150368798, already of record) as applied to claim 3 above, and in further view of Shin (US 20060177579, already of record).
Regarding claim 4, as mentioned above, Kwong further teaches a first precursor injector 120 (first gas controller) coupled to the rectangular opening (first aperture) of injector 32c via a first manifold, and a second precursor injector 130 (second gas controller) coupled to the rectangular opening (second aperture) of injector 32b in the middle series of the drawing (see for example Fig. 4A) via a second manifold (para 0034, 0051-0053; see for example Figs. 1, 4A, and 5).

Kwong further teaches that the circular opening (third aperture) of injector 32a on the left of the drawing (see for example Fig. 4A) is coupled to the first precursor injector 120 (first gas controller) (para 0034, 0051-0053; see for example Figs. 1, 4A, and 5).
Thus, Kwong does not explicitly teach a third gas controller coupled to the circular opening (first delivery aperture) of injector 32a on the left in the drawing via a third manifold.
However, Shin teaches replacing a repetitive pattern of two reactive gases with a repetitive pattern of three reactive gases, wherein the third reactive gas is different than the other two reactive gases, for the benefit of forming a thin film with three components (para 0108). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP § 2143).Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular opening (third aperture) of injector 32a on the left of the drawing (Kwong: see for example Fig. 4A) to be coupled to an additional, independent gas controller via a manifold, as taught by Shin, for the benefit of forming a thin film with three components.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong (US 20150368798, already of record) as applied to claim 3 above.
Regarding claim 5, as mentioned above, Kwong shows that the first aperture length is longer than the second aperture length, and the second aperture length is longer than the third aperture length (see for example Fig. 4A).
Kwong further teaches that the apertures are capable of depositing various film segment lengths based on having aperture sizes between 1-10 mm (para 0050).
Kwong does not explicitly teach modifying the size of the first, second, and third aperture lengths of injectors 32a-c such that they are configured to deposit film segment lengths of 0.3-3 mm, 75% of 0.3-3 mm, and 55% 0.3-3 mm, respectively.
However, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.05, III(C)). Kwong further teaches modifying the substrate movement and dimensions of the plenums, channels, and holes to obtain a desired quantity of deposited film (para 0041). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second, and third aperture lengths, and apparatus processing parameters, to deposit film segment lengths that are 0.3-3 mm, 75% of 0.3-3 mm, and 55% 0.3-3 mm, respectively, for the benefit of obtaining a desired quantity of deposited film.

	The recitation “which corresponds to a transport layer in a (first, second, third) emitted device” refers to intended use and thus does not further structurally limit the apparatus as claimed (see MPEP 2114 and 2115). However, the gas distribution plate 30 (depositor device) of Kwong is capable of depositing transport layers for emitting devices since Kwong discloses that the gas distribution plate 30 (depositor device) can be part of apparatuses that perform atomic layer deposition, chemical vapor deposition, and physical-vapor deposition (para 0068).

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.

Applicant argues on Pg. 9 of Remarks that Kwong does not teach delivery apertures disposed between two exhaust apertures.
In response, the Examiner respectfully disagrees. It is recognized that “a reference is not limited to the disclosure of specific working examples” In re Mills, 470 F.2d 649, 651 (CCPA 1972). Kwong explicitly discloses the following:
[Kwong, para 0048] FIG. 3 shows a partial cross-sectional view of a processing chamber 20 in accordance with one or more embodiments of the invention. The processing chamber 20 has a gas distribution plate 30 with at least one gas injector unit 31. As used in this specification and the appended claims, the term "gas injector unit" is used to describe a sequence of gas outlets in a gas distribution plate 30 which are capable of depositing a discrete film on a substrate surface. For example, if a discrete film is deposited by combination of two components, then a single gas injector unit would include outlets for at least those two components. A gas injector unit 31 can also include any purge gas ports or vacuum ports within and around the gas outlets capable of depositing a discrete film. The gas distribution plate 30 shown in FIG. 1 is made up of a single gas injector unit 31, but it should be understood that more than one gas injector unit 31 could be part of the gas distribution plate 30.

Fig. 1 specifically shows vacuum ports 155 (exhaust apertures) arranged at each end of gas distribution plate 30, and gas ports 125,135 disposed between the ends of gas distribution plate 30. Elongate injector 32c (in trench 33) comprises first rectangular openings, and elongate injector 32b (on the bottom face of gas distribution plate 30) comprises second rectangular openings. Injector 32c and injector 32b are associated with gas port 125 and gas port 135, respectively, for emitting gas A and gas B, respectively (para 0050, 0054; see for example Figs. 3, 4A, and 5). 
Kwong also mentions “FIG. 4B shows a side view of a portion of the gas distribution plate 30. A larger portion and description is included in FIG. 11” (para 0050). Fig. 11 shows another view of gas distribution plate 30 with gas ports 125,135 disposed between the vacuum ports 155 (exhaust apertures) located at opposite ends of gas distribution plate 30. Thus, the Examiner maintains that Kwong teaches the claimed arrangement of exhaust apertures 155 relative to the first and second rectangular openings (delivery apertures) described above.

Applicant argues on Pg. 10 of Remarks that Kwong only shows a single gas port 125 in Fig. 4B and thus does not show a plurality of delivery apertures.
In response, the Examiner respectfully points out that Fig. 4B merely depicts a portion of gas distribution plate 30. Kwong explicitly discloses “FIG. 4B shows a side view of a portion of the gas distribution plate 30. A larger portion and description is included in FIG. 11” (para 0050). Thus, the Examiner maintains that Kwong teaches delivery apertures, as rectangular openings, disposed between exhaust apertures 155 for the reasons previously mentioned above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717